DETAILED ACTION
Claims 13-24 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings received on 26 March 2020 are accepted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0243365 A1 Nuijten [herein “Nuijten”] in view of US patent 9,958,858 B2 Loberg [herein “Loberg”].
Claim 13 recites “13. A method of planning a platform lift at a stair.” Nuijten title discloses “designing a stair lift rail assembly.” Designing a stair lift is planning a platform lift at a stair.
Claim 13 further recites “the platform lift comprising a rail, a platform, a drive unit for driving the platform along the rail, wherein the platform is attached to the drive unit.” Nuijten paragraph 44 discloses:
A stair lift generally comprises a stair lift rail assembly including a stair lift rail, a carrier movable along the stair lift rail, and control and drive devices to move the carrier along the stair lift rail.
The rail is a rail. The carrier is a platform. The drive devices are drive units. The drive devices moving the carrier is the drive devices being directly or indirectly attached to the platform/carrier.
Claim 13 further recites “the method comprising: acquiring 3D stair data of a stair on which the platform lift is to be installed.” Nuijten paragraph 47 discloses “an optical measuring system … is used to determine dimensions and positions of the stair case 2.” Nuijten paragraph 53 discloses “the set of map data representing a three-dimensional map of said at least part of the staircase 2.” A 3D map of the staircase is acquired 3D stair data.
Claim 13 further recites “calculating based on the acquired 3D stair data a path of travel of the rail.” Nuijten paragraph 54 discloses “processing device 60 determines/determine a spatial path of the stair lift rail and locations of support interfaces for the stair lift rail assembly in the three-dimensional map.”
Claim 13 further recites “retrieving manufacturing constraints from a database.” Nuijten paragraph 63 last sentence discloses “The design rules provide distances and positions to be kept, and may be implemented in software for automatically providing support interface locations.” Design rules of respective distances and positions are constraints.
But Nuijten does not explicitly disclose receiving manufacturing constraints; however, in analogous art of designing architectural components, Loberg column 14 lines 14-16 teaches “a plurality of boundaries of the spatial framework that can be automatically adjusted upon receiving an input defining a manufacturing constraint.” Receiving a manufacturing constraint is retrieving respective manufacturing constraints. The respective data storage is a data base.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten and Loberg. One having ordinary skill in the art would have found motivation to use adjustment according to manufacturing constraints into the system of designing a stair lift rail assembly for the advantageous purpose of reducing rework of CAD designs. See Loberg column 1 line 67.
Claim 13 further recites “and calculating a feasible path of travel based on the retrieved manufacturing constraints.” Nuijten paragraph 54 discloses “processing device 60 determines/determine a spatial path of the stair lift rail and locations of support interfaces for the stair lift rail assembly in the three-dimensional map.”
Nuijten does not explicitly disclose receiving manufacturing constraints; however, in analogous art of designing architectural components, Loberg column 14 lines 14-16 teaches “a plurality of boundaries of the spatial framework that can be automatically adjusted upon receiving an input defining a manufacturing constraint.” Receiving a manufacturing constraint is retrieving respective manufacturing constraints. The respective data storage is a data base. Adjusting the spatial framework according to the manufacturing constraints.
Dependent Claims 14-22
Claims 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Nuijten and Loberg as applied to claim 13 above, and further in view of US patent 10,782,668 B2 Wang, et al. [herein “Wang”].
Claim 14 further recites “14. The method of claim 13 further comprising calculating 3D platform data, representing the platform in one or several positions along the calculated path of travel.” Neither Nuijten nor Loberg explicitly disclose calculating positions along the path of travel; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 6 lines 53-56 teaches “During simulation of a virtual gantry 221 and gripper 224, the control application 55 program may receive inputs related to coordinates of the simulated path.” Coordinates of the simulated path are positions along the calculated path of travel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use simulating movement along a proposed path into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 15 further recites “15. The method of claim 13 further comprising calculating 3D person data, representing the person in one or several positions on the platform along the calculated path of travel.” Nuijten paragraph 45 discloses “The stair life rail assembly is to be mounted relative to the staircase 2 such that an unimpeded movement of the carrier, including a person on the carrier, along the staircase 2 is possible.” Unimpeded movement of the person on the carrier is considering person data of the person on the platform along the path of travel.
But Neither Nuijten nor Loberg explicitly disclose calculating positions along the path of travel; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 6 lines 53-56 teaches “During simulation of a virtual gantry 221 and gripper 224, the control application 55 program may receive inputs related to coordinates of the simulated path.” Coordinates of the simulated path are positions along the calculated path of travel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use simulating movement along a proposed path into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 16 further recites “16. The method of claim 13 wherein acquiring the 3D stair data is performed via an augmented reality device.” Nuijten paragraph 47 discloses “an optical measuring system … is used to determine dimensions and positions of the stair case 2.” Nuijten paragraph 53 discloses “the set of map data representing a three-dimensional map of said at least part of the staircase 2.” A 3D map of the staircase is acquired 3D stair data.
But Nuijten nor Loberg explicitly disclose an augmented reality device; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 3 lines 12-27 teaches “AR system data 130 may include various digital and analog signals and quadrature pulses received from various sensors … examples of real data include real surface data 153 related to a work surface.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use sensors with an augmented reality system into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 17 further recites “17. The method of claim 13 comprising visualizing the calculated path of travel on a screen of an augmented reality device.” Neither Nuijten nor Loberg explicitly disclose calculating positions along the path of travel; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 6 lines 53-56 teaches “During simulation of a virtual gantry 221 and gripper 224, the control application 55 program may receive inputs related to coordinates of the simulated path.” Coordinates of the simulated path are positions along the calculated path of travel.
Wang column 7 lines 3-5 disclose “a virtual robotic unit may be displayed on the AR device 115 while performing various programmed movements.” Being displayed on the augmented reality device is visualizing on a screen of the augmented reality device. Wang column 3 lines 2-5 disclose “The AR device 115 may be a wearable viewing device that can display a digital representation of a simulated object on a display screen superimposed and aligned with real objects in a work environment.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use simulating movement along a proposed path into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 18 further recites “18. The method of claim 13 comprising acquiring 3D environmental data via an augmented reality device.” Nuijten paragraph 47 discloses “an optical measuring system … is used to determine dimensions and positions of the stair case 2.” Nuijten paragraph 53 discloses “the set of map data representing a three-dimensional map of said at least part of the staircase 2.” A 3D map of the staircase is acquired 3D stair data. Stair data is environmental data.
But Nuijten nor Loberg explicitly disclose an augmented reality device; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 3 lines 12-27 teaches “AR system data 130 may include various digital and analog signals and quadrature pulses received from various sensors … examples of real data include real surface data 153 related to a work surface.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use sensors with an augmented reality system into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 19 further recites “19. The method of claim 13 comprising detecting a collision situation between 3D platform data and/or 3D person data and environmental data.” Neither Nuijten nor Loberg explicitly disclose detecting collisions between a platform and person; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 7-11 teach:
For example, a virtual robotic unit may be displayed on the AR device 115 while performing various programmed movements, allowing the user to monitor for any potential hazards to a worker in the working environment, such as a possible collision between the worker and a workpiece or the robotic unit. If the simulated path of the robotic unit exposes the worker to a hazard, the control application may be modified by the user to alter the programmed path to avoid the potential harm.
A possible collision involving a worker is a detected collision situation between person data and other environmental data.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use simulating movement along a proposed path into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 20 further recites “20. The method of claim 19 wherein the step of detecting is performed via a virtual stairlift representation and/or a virtual person displayed in several positions along the path of travel.” From the above list of alternatives the Examiner is selecting “via a virtual stairlift representation.”
As discussed above Nuijten teaches a virtual stairlift representation.
Neither Nuijten nor Loberg explicitly disclose calculating positions along the path of travel; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 6 lines 53-56 teaches “During simulation of a virtual gantry 221 and gripper 224, the control application 55 program may receive inputs related to coordinates of the simulated path.” Coordinates of the simulated path are positions along the calculated path of travel.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use simulating movement along a proposed path into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 21 further recites “21. The method of claim 19 comprising automatically modifying the path of travel in case a collision situation is detected.” Neither Nuijten nor Loberg explicitly disclose detecting collisions between a platform and person; however, in analogous art of augmented reality assisted development of moving machinery, Wang column 7-11 teach:
For example, a virtual robotic unit may be displayed on the AR device 115 while performing various programmed movements, allowing the user to monitor for any potential hazards to a worker in the working environment, such as a possible collision between the worker and a workpiece or the robotic unit. If the simulated path of the robotic unit exposes the worker to a hazard, the control application may be modified by the user to alter the programmed path to avoid the potential harm.
A possible collision involving a worker is a detected collision situation between person data and other environmental data. Modifying the programmed path to avoid a hazard is modifying the path of travel in case a collision situation is detected.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, and Wang. One having ordinary skill in the art would have found motivation to use simulating movement along a proposed path into the system of designing a stair lift rail assembly for the advantageous purpose of monitoring potential hazards and possible collisions of the simulated path. See Wang column 7 lines 3-11.
Claim 22 further recites “22. The method of claim 19 comprising automatically modifying the configuration of the platform in case a collision is detected.” Nuijten paragraph 45 teaches:
The stair lift rail assembly is to be mounted relative to the staircase 2 such that an unimpeded movement of the carrier, including a person on the carrier, along the staircase
2 is possible. ... A stair lift rail assembly needs to be designed with these objects in mind,
Designing the stair lift rail assembly for unimpeded movement of the carrier is modifying the configuration of the platform design to avoid collisions. The stair lift rail assembly corresponds with the configuration of the platform.
Dependent Claims 23 and 24
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nuijten, Loberg, and Wang as applied to claim 22 above, and further in view of US 2015/0324940 A1 Samson, et al. [herein “Samson”].
Claim 23 further recites “23. The method of claim 22 comprising automatically providing a bill of material of the platform lift having a rail according to the feasible path of travel and/or the modified platform.” The platform lift and rail is disclosed by Nuijten as discussed above.
Nuijten, Loberg, nor Wang explicitly disclose a bill of material; however, in analogous art of an interactive computerized construction design system, Samson paragraph 43 last sentence teaches:
Each assembly can have its own unique ID code. A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system can be used to tally all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home.
Providing a bill of materials using a list of assembly codes is automatically providing a bill of materials.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, Wang, and Samson. One having ordinary skill in the art would have found motivation to use a tallied list of assembly codes into the system of designing a stair lift rail assembly for the advantageous purpose of estimating pricing. See Id.
Claim 24 further recites “24. The method of claim 23 comprising calculating the bill of material as soon as the feasible path of travel is approved by a user input.” Nuijten, Loberg, nor Wang explicitly disclose a bill of material; however, in analogous art of an interactive computerized construction design system, Samson paragraph 43 last sentence teaches:
Each assembly can have its own unique ID code. A complete list of the chosen assemblies used in the final home design can be maintained, and ultimately the ERP system can be used to tally all of the chosen assembly codes to provide complete pricing and a bill of materials for the entire, finalized home.
Providing a bill of materials using a list of assembly codes is automatically providing a bill of materials. The assembly being “finalized” corresponds with the construction being approved by corresponding user input.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Nuijten, Loberg, Wang, and Samson. One having ordinary skill in the art would have found motivation to use a tallied list of assembly codes into the system of designing a stair lift rail assembly for the advantageous purpose of estimating pricing. See Id.
Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Meng, Q. & Lee, M.H. "Design Issues for Assistive Robotics for the Elderly" Advanced Engineering Informatics, vol. 20, issue 2, pp. 171-186 (2006)
teaches
Technology background of design considerations of robotic assistive devices in home-care of the elderly
US 9086700 B2 Fernando; Jeffry Bonar et al.

Autonomous locomotion
US 8326590 B2 Kock; Soenke et al.

Designing and checking safety zones of a robot
US 9436427 B2 Hsieh; Shang-Hsien et al.

Augmented reality for on-site construction process
US 9165405 B2 Meier; Peter et al.

Illustrating a virtual object in a real environment


Examiner respectfully requests, in response to this Office action, support is shown for language added to any original claims on amendment and any new claims. Indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.  See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay B Hann whose telephone number is (571)272-3330. The examiner can normally be reached M-F 10am-7pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Hann/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        7 May 2022